UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 00781 ) Exact name of registrant as specified in charter: The Putnam Fund for Growth and Income Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2007 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 7/31/07 (Unaudited) COMMON STOCKS (100.3%)(a) Shares Value Aerospace and Defense (2.3%) Boeing Co. (The) (S) 205,400 $21,244,522 L-3 Communications Holdings, Inc. (S) 1,100,000 107,316,000 Lockheed Martin Corp. 988,100 97,308,088 United Technologies Corp. 1,194,600 87,169,962 Airlines (0.8%) AMR Corp. (NON) (S) 1,412,000 34,848,160 Delta Air Lines, Inc. (NON) (S) 1,370,000 24,413,400 Southwest Airlines Co. (S) 1,110,328 17,387,736 UAL Corp. (NON) 680,000 30,015,200 Automotive (0.6%) Ford Motor Co. (S) 10,124,083 Banking (10.4%) Bank of America Corp. 14,328,092 679,438,121 Commerce Bancorp, Inc. (S) 3,463,500 115,854,075 First Horizon National Corp. (S) 2,190,000 69,466,800 FirstFed Financial Corp. (NON) (S) 110,000 4,972,000 National City Corp. (S) 3,205,000 94,194,950 PNC Financial Services Group 615,000 40,989,750 U.S. Bancorp 6,120,700 183,314,965 Wells Fargo & Co. (S) 7,435,284 251,089,541 Beverage (1.5%) Molson Coors Brewing Co. Class B 896,400 79,725,816 Pepsi Bottling Group, Inc. (The) 3,603,700 120,579,802 Biotechnology (0.7%) Amgen, Inc. (NON) 1,310,000 70,399,400 Biogen Idec, Inc. (NON) 395,000 22,333,300 Building Materials (1.0%) Masco Corp. (S) 4,997,200 Chemicals (1.9%) Celanese Corp. Ser. A 925,000 34,687,500 E.I. du Pont de Nemours & Co. (S) 2,462,900 115,091,317 Huntsman Corp. (S) 408,900 10,410,594 Rohm & Haas Co. 1,713,057 96,821,982 Communications Equipment (1.1%) Cisco Systems, Inc. (NON) 4,121,357 119,148,431 Corning, Inc. (NON) 1,570,600 37,443,104 Computers (1.2%) Dell, Inc. (NON) (S) 390,900 10,933,473 Hewlett-Packard Co. 685,500 31,553,565 IBM Corp. (S) 1,091,900 120,818,735 Conglomerates (2.7%) 3M Co. (S) 1,755,000 156,054,600 Honeywell International, Inc. (S) 1,520,700 87,455,457 Textron, Inc. 551,000 62,202,390 Tyco International, Ltd. 1,522,742 72,010,469 Consumer Finance (3.4%) Capital One Financial Corp. (S) 3,737,300 264,451,348 Countrywide Financial Corp. (S) 6,878,574 193,769,430 IndyMac Bancorp, Inc. (S) 315,000 6,930,000 Consumer Goods (3.6%) Clorox Co. 3,335,200 201,646,192 Procter & Gamble Co. (The) 4,805,000 297,237,300 Consumer Services (0.1%) Service Corporation International Containers (0.1%) Crown Holdings, Inc. (NON) Electric Utilities (4.5%) Dominion Resources, Inc. (S) Edison International (S) Entergy Corp. (S) Exelon Corp. FirstEnergy Corp. PG&E Corp. Sierra Pacific Resources Electrical Equipment (0.5%) Emerson Electric Co. (S) Electronics (1.4%) Intel Corp. Motorola, Inc. (S) Tyco Electronics, Ltd. (NON) Energy (1.3%) BJ Services Co. (S) Global Industries, Ltd. (NON) (S) Noble Corp. Pride International, Inc. (NON) (S) Financial (6.9%) AMBAC Financial Group, Inc. (S) Citigroup, Inc. Freddie Mac JPMorgan Chase & Co. MGIC Investment Corp. (S) New Century Financial Corp. (R) PMI Group, Inc. (The) Radian Group, Inc. (S) Food (0.6%) Kraft Foods, Inc. Class A Health Care Services (2.8%) Aetna, Inc. Cardinal Health, Inc. Express Scripts, Inc. (NON) Health Management Associates, Inc. Class A McKesson Corp. Medco Health Solutions, Inc. (NON) WellPoint, Inc. (NON) Homebuilding (1.1%) Lennar Corp. (S) Toll Brothers, Inc. (NON) (S) Household Furniture and Appliances (0.1%) Whirlpool Corp. (S) Insurance (8.8%) ACE, Ltd. (Bermuda) American International Group, Inc. (S) Berkshire Hathaway, Inc. Class B (NON) Chubb Corp. (The) Everest Re Group, Ltd. (Barbados) Genworth Financial, Inc. Class A Loews Corp. Investment Banking/Brokerage (4.9%) Bear Stearns Cos., Inc. (The) (S) E*Trade Financial Corp. (NON) Goldman Sachs Group, Inc. (The) Lehman Brothers Holdings, Inc. (S) Morgan Stanley Leisure (0.5%) Brunswick Corp. Lodging/Tourism (1.0%) Carnival Corp. (S) Royal Caribbean Cruises, Ltd. Wyndham Worldwide Corp. (NON) Machinery (2.0%) Caterpillar, Inc. Parker-Hannifin Corp. Media (1.3%) Walt Disney Co. (The) (S) Medical Technology (1.6%) Baxter International, Inc. Boston Scientific Corp. (NON) Covidien, Ltd. (Bermuda) (NON) Hospira, Inc. (NON) (S) Metals (0.9%) Freeport-McMoRan Copper & Gold, Inc. Class B (S) Nucor Corp. Oil & Gas (9.1%) Apache Corp. (S) BP PLC ADR (United Kingdom) (S) ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Newfield Exploration Co. (NON) Occidental Petroleum Corp. (S) Valero Energy Corp. Pharmaceuticals (4.5%) Eli Lilly Co. (S) Johnson & Johnson Pfizer, Inc. Watson Pharmaceuticals, Inc. (NON) Photography/Imaging (0.1%) Xerox Corp. (NON) Publishing (0.9%) Idearc, Inc. R. R. Donnelley & Sons Co. Railroads (0.1%) Norfolk Southern Corp. Regional Bells (3.9%) Qwest Communications International, Inc. (NON) (S) Verizon Communications, Inc. Retail (2.6%) Big Lots, Inc. (NON) (S) Circuit City Stores-Circuit City Group Home Depot, Inc. (The) Macy's, Inc. OfficeMax, Inc. Ross Stores, Inc. (S) Supervalu, Inc. Schools (0.8%) Apollo Group, Inc. Class A (NON) Career Education Corp. (NON) Software (1.6%) McAfee, Inc. (NON) Microsoft Corp. Oracle Corp. (NON) Technology Services (1.0%) Computer Sciences Corp. (NON) (S) Symantec Corp. (NON) Telecommunications (1.2%) Embarq Corp. 177,665 10,977,920 Sprint Nextel Corp. 7,570,355 155,419,388 Telephone (1.6%) AT&T, Inc. 5,580,000 Tobacco (0.3%) Altria Group, Inc. 694,300 Toys (0.1%) Mattel, Inc. (S) 887,500 Waste Management (0.9%) Waste Management, Inc. 3,227,300 Total common stocks (cost $11,981,179,682) SHORT-TERM INVESTMENTS (12.1%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.29% to 5.53% and due dates ranging from August 1, 2007 to September 21, 2007 (d) $1,642,819,859 $1,639,314,699 Putnam Prime Money Market Fund (e) 32,154,931 32,154,931 Total short-term investments (cost $1,671,469,630) TOTAL INVESTMENTS Total investments (cost $13,652,649,312) (b) NOTES (a) Percentages indicated are based on net assets of $13,768,013,252. (b) The aggregate identified cost on a tax basis is $13,804,300,766, resulting in gross unrealized appreciation and depreciation of $2,382,834,262 and $712,539,333, respectively, or net unrealized appreciation of $1,670,294,929. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2007, the value of securities loaned amounted to $1,661,478,841. The fund received cash collateral of $1,639,314,699, which is pooled with collateral of other Putnam funds into 55 issues of short-term investments. The fund also received high-quality, highly-rated securities of $63,773,445 in non-cash collateral. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $2,179,172 for the period ended July 31, 2007. During the period ended July 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $1,417,701,010 and $1,412,635,812, respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2007. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 28, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2007
